Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on October 22, 2021 was received and has been entered.  Claims 1 and 9-14 were amended. Claim 8 was cancelled. Claims 1-7 and 9-14 are in the application. Claims 15-20 have been withdrawn. A replacement paragraph was submitted to amend the title.                    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “coating applicator is configured to apply the uncured coating material directly on the bottom surface of the plurality of can routed through the coating zone” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
The previous objection to the title of the invention for not being descriptive is withdrawn based on the submission of an amended title.   
The specification should be reviewed for agreement between the “ultraviolet light-emitting diode (UV-LED) device” and “the UV-LED device” as described in the claims below. A suggested revision is “ultraviolet  light-emitting diode (UV LED )  device””.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “coating applicator is configured to apply the uncured coating material directly on the bottom surface of the plurality of can routed through the coating zone”.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner is interpreting “about” in claims 5-7 and 13-14 as within +/- 10%.
Claim Objections
Claim 1 recites “ultraviolet light-emitting diode (UV-LED) device”. Claims 2-3, 5-7, 9-10, and 12-14 refer to “the UV-LED device”. Appropriate correction is required. A suggested revision in the first occurrence of claim 1 is as follows: “UV LED (ultraviolet light-emitting diode) device.  
Claims 3 and 12 recite the limitation: “ work surface having a width dimension  that is perpendicular to the machine direction, wherein the at least one UV-LED device is oriented to provide the ultraviolet radiation across a full length of the work surface in the width 
Double Patenting
Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3. Claim 9 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. Claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6.
 When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The previous rejection of claims 1, 3-4, 8, and 12 under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Num. 9,259,913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson) is withdrawn based on the amendment to claim 1 and the cancellation of claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,536,316 to Robert H. Schultz (hereinafter Schultz) and US Pat. Num. 9,259,913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson).
Regarding claim 1, Schultz teaches an ultraviolet bottom coating system comprising: a conveyor mechanism (4,60) configured to route a plurality of cans (10) in a machine direction (left to right), wherein the plurality of cans each have a container portion including a bottom surface (82) and a cylindrical body extending therefrom; 
Further regarding claim 1, Schultz teaches a coating applicator (80) defining a coating zone (area above 84) on the conveyor mechanism (4, 60), wherein the coating applicator is configured to apply the uncured coating material directly onto the bottom surface (82) of the plurality of cans (10) routed through the coating zone (area above 84). (See Schultz, Figs. 1-2, Abstract, col. 1, lines 40-60, col. 2, lines 25-30, 62-66, col 3, lines 34-54, and col. 4, lines 1-25.)

Further regarding claim 1, Schultz does not teach the one ultraviolet light-emitting  device is an UV-LED device.
Ellefson is directed to coating and curing a coating on a beverage container.
Ellefson teaches an equivalent form of an ultraviolet light-emitting device is an UV-LED device. (See Ellefson, Fig. 1 and col. 15, lines 28-29.)	
It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to have the one ultraviolet light-emitting  device is an UV-LED device, because Ellefson teaches an UV-LED device is an art recognized equivalent form of an ultraviolet light-emitting device for curing a coating on a beverage container.  (See Ellefson, Fig. 1, Abstract, and col. 15, lines 28-29.)	
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claims 3 and 12, Schultz teaches the conveyor mechanism (4,60) comprises a work surface having a width dimension that is perpendicular to the machine direction (left to right). 

Examiner is considering a person of ordinary skill in the art would recognize the desirability to have at least one UV-LED device (12) oriented to provide the ultraviolet radiation across a full length of the work surface in the width dimension, because an ordinary artisan would recognize this would would enable the entire bottom ring of the substrate to be cured.  (See Schultz, Figs. 1-2, Abstract, col. 1, lines 40-60, col. 2, lines 25-30, 62-66, col 3, lines 34-54, and col. 4, lines 1-25.) 						The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to have at least one UV-LED device is oriented to provide the ultraviolet radiation across a full length of the work surface in the width dimension with a reasonableexpectation of success, because this would enable the bottom ring of the substrate which has been coated with uncured material to be cured.  (See Schultz, Figs. 1-2, Abstract, col. 1, lines 40-60, col. 2, lines 25-30, 62-66, col 3, lines 34-54, and col. 4, lines 1-25.)
Regarding claim 4, Schultz teaches the ultraviolet radiation (from 68) emitted towards the conveyor mechanism defines a curing zone (60) on the conveyor mechanism, the conveyor mechanism further configured to route the plurality of cans (10) in the 
Regarding claim 11, Schultz teaches the coating applicator (88) comprises a roller (88) configured to contact the bottom surface of the plurality of cans (10) routed through the coating zone (area above 84).   (See Schultz, Figs. 1-2, Abstract, col. 1, lines 40-60, col. 2, lines 25-30, 62-66, col 3, lines 34-54, and col. 4, lines 1-25.)
The previous rejection of claims 2 and 9 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 9, 259, 913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson) as applied to claims 1 and 8 and further in view of US Pat. Pub. No. 20140334137 A1 to Hasenoehrl et al (Hasenoehrl) is withdrawn based on the amendment to claim 1.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,536,316 to Robert H. Schultz (hereinafter Schultz) and US Pat. Num. 9, 259, 913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson) as applied to claims 1 and 8 and further in view of US Pat. Pub. No. 20140334137 A1 to Hasenoehrl et al (Hasenoehrl).
Regarding claims 2 and 9, Schultz does not explicitly teach the at least one UV-LED device is water-cooled or air-cooled.   
Hasenoehrl is directed to structure for sheets of LEDs.
Hasenoehrl teaches the at least one UV-LED device is air-cooled. (See Hasenoehrl paragraphs 5, 179.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the at least one UV-LED device is air-cooled, because 
The previous rejection of claims 5 and 13 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 9, 259, 913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson) as applied to claims 1 and 8 and further in view of US Pat. Pub. No. 20150167706 A1 to Legros et al (Legros) is withdrawn based on the amendment to claim 1.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,536,316 to Robert H. Schultz (hereinafter Schultz) and US Pat. Num. 9, 259, 913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson) as applied to claims 1 and 8 and further in view of US Pat. Pub. No. 20150167706 A1 to Legros et al (Legros).
Regarding claims 5 and 13, Schultz does not explicitly teach the at least one UV-LED device is configured to emit the ultraviolet radiation only having a wavelength defined within a range between about 200 nanometers (nm) and about 400 nm towards the plurality of cans
Legros is directed to UV lights with reduced start-up times are well known.
Legros teaches the at least one UV-LED device is configured to emit the ultraviolet radiation only having a wavelength defined within a range between about 200 nanometers (nm) and about 400 nm towards the plurality of cans. (See Legros, paragraphs 48, 77, and 79.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the at least one UV-LED device is configured to emit the 
The previous rejection of claim 6 and 14 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 9, 259, 913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson) as applied to claims 1 and 8 and further in view of US Pat. Pub. No. 20150167706 A1 to Legros et al (Legros) and US Pat. Pub. Num. 5,298,837 to Diestl (hereinafter Diestl) is withdrawn based on the amendment to claim 1.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,536,316 to Robert H. Schultz (hereinafter Schultz) and US Pat. Num. 9, 259, 913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson) as applied to claims 1 and 8 and further in view of US Pat. Pub. No. 20150167706 A1 to Legros et al (Legros) and US Pat. Pub. No. 20190152247A1 to Shinohara (hereinafter Diestl).
Regarding claims 6 and 14, Schultz does not explicitly teach the at least one UV-LED device is configured for activation to maximum power in less than about 1 second.   
Legros is directed to UV lights with reduced start-up times are well known.
Shinohara teaches UV-Led lamps with start-up times less than 1 second. (See Shinohara, paragraph 233.)
Legros teaches the at least one UV-LED device with quick start times is useful in production devices for curing coatings. (See Legros, paragraphs 5, 76.)

The previous rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 9, 259, 913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson) as applied to claims 1 and 8 and further in view of US Pat. Pub. No. 20090159442 A1 to Collier et al (hereinafter Collier) is withdrawn based on the amendment to claim 1.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,536,316 to Robert H. Schultz (hereinafter Schultz) and US Pat. Num. 9, 259, 913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson) as applied to claims 1 and 8 and further in view of US Pat. Pub. No. 20090159442 A1 to Collier et al (hereinafter Collier).
Regarding claim 7, Schultz does not explicitly teach the at least one UV-LED device is configured to emit the ultraviolet radiation at a power output defined within a range between about 2 Watts per square centimeter (W/cm2) and about 24 W/cm2.   
Collier teaches radiation intensity is related to the distance of the UV source to the cure site. (See Collier, paragraph 104.) 
Collier teaches at least one UV-LED device is configured to emit the ultraviolet radiation at a power output defined within a range between about 2 Watts per square centimeter (W/cm2) and about 24 W/cm2. (See Collier, paragraph 71.) 
2) and about 24 W/cm2,  because Collier teaches the intensity can be used to adjust the curing time. (See Collier, paragraph 71.)
The previous rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 9, 259, 913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson) as applied to claims 1 and 8 and further in view of US Pat. Pub. No. 20150167706 A1 to Legros et al (Legros) and US Pat. Pub. Num. 5,298,837 to Diestl (hereinafter Diestl) and US Pat. Num. 7,465, 909 B2 to Siegel (hereinafter Siegel) is withdrawn based on the amendment to claim 1.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 5,536,316 to Robert H. Schultz (hereinafter Schultz) and US Pat. Num. 9, 259, 913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson) as applied to claims 1 and cancellation of claim 8 and further in view of US Pat. Pub. No. 20150167706 A1 to Legros et al (Legros) and US Pat. Pub. No. 20190152247 A1 to Shinohara (hereinafter Shinohara) and US Pat. Num. 7,465, 909 B2 to Siegel (hereinafter Siegel).
Regarding claim 10, Schultz does not explicitly teach the at least one UV-LED device is configured for activation to maximum power in less than about 1 second.   
Legros is directed to UV lights with reduced start-up times are well known.
Shinohara teaches UV-Led lamps with start-up times less than 1 second. (See Shinohara, paragraph 233.)

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the at least one UV-LED device is configured for activation to maximum power in less than about 1 second, because Legros teaches this quick restart  would prevent the throughput of the coating line from being negatively effected. (See Legros, paragraphs 5, 34, 76, and 305.)
Regarding claim 10, Schultz does not explicitly teach the system further comprising a controller in communication with the conveyor mechanism and the at least one UV-LED device, the controller configured to: selectively activate and deactivate the at least one UV-LED device; and control a routing speed of the conveyor mechanism based on the activation time of the at least one UV-LED device.   
Siegel teaches a system with a controller in communication with the conveyor mechanism and at least one UV-LED device, the controller in communication with a conveyor and at least one UV-LED device, the controller configured to: selectively activate and deactivate the at least one UV-LED device and control a routing speed based on an activation time of the at least one UV-LED device.  (See Siegel, col. 4, lines 17-24, col. 4, lines 53-65, col. 6, lines 10-18,  and Figs. 1, 3-4)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the system further comprising a controller in communication with the conveyor mechanism and the at least one UV-LED device, the controller configured to: selectively activate and deactivate the at least one UV-LED device; and control a routing speed of the conveyor mechanism based on the activation time of the at 
The previous rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 9, 259, 913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson) as applied to claims 1 and 8 and further in view of US Pat. Pub. No. 20180148820 A1 to Komaki et al (hereinafter Komaki) is withdrawn based on the amendment to claim 1. 
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-7 and 9-14  under US Pat. Num. 9, 259, 913 B2 to Ellefson, Assignee: Ball (hereinafter Ellefson) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat. Num. 5,536,316 to Robert H. Schultz (hereinafter Schultz).
  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/KARL KURPLE/Primary Examiner 
Art Unit 1717